DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.  Claims 1, 4, 5, 12, 16, and 19 are currently amended; claim 11 is cancelled; claims 2, 3, 6-10, 13-15, 17, 18, and 20-23 are previously presented; no claims have been added.  Claims 1-10 and 12-23 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 13, 14,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recites the limitations "a direction of a person" in lines 3 and 5.  This creates antecedent basis issues with the dependent claims 3 and 14 that then recite “the direction of a person”.  It is not clear if the intended person of the limitation are different people or even if the directions are different directions.  Additionally, these claims depend on claims 1 and 12 respectively, which recites a first direction and a second direction, as well as the first direction and the second direction, so the inconsistent change in the wording adds to the confusion, since presumably the first directional beam points in a first direction already and the second directional beam points in a second direction already.  The examiner respectfully requests the applicant to carefully reconsider the wording of these terms in the above rejected claims and amend the claim limitations so that the wording is consistent where applicable with the wording used in the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2020/0145079 A1), hereafter referred Marinier, in view of Raleigh et al. (US 5,809,422), hereafter referred Raleigh, further in view of Sadiq et al. (US 2019/0372652 A1), hereafter referred Sadiq.

Regarding claim 1, Marinier teaches a method for beam selection, the method being performed by a user equipment, UE, the method comprising:
for a first directional beam pointing in a first direction (Marinier, Fig. 4, [0050]-[0056]; Fig. 4 illustrates 3 different beam processes each in a different direction (404, 406, and 408)), determining a first power management level, P1, wherein the first power management level is a power reduction value indicating a first amount of power reduction (Marinier, [0125]-[0130]; the receive beam may be signaled from system information where the UE may apply a configured maximum power for each beam process based on a maximum power reduction parameter (e.g. MPR, A-MPR, or P-MPR), where the maximum power reduction parameter may be different between beam processes);
for a second directional beam pointing in a second direction (Marinier, Fig. 4, [0050]-[0056]; Fig. 4 illustrates 3 different beam processes each in a different direction (404, 406, and 408)), determining a second power management level, P2, wherein the second power management level is a power reduction value indicating a second amount of power reduction (Marinier, [0125]-[0130]; the receive beam may be signaled from system information where the UE may apply a configured maximum power for each beam process based on a maximum power reduction parameter (e.g. MPR, A-MPR, or P-MPR), where the maximum power reduction parameter may be different between beam processes).
While Marinier teaches using P1 or P2, generating a receive (Rx) beam having a first gain in the first direction or having a second gain in the second direction, wherein the first gain is a function of at least P1 and the second gain is a function of at least P2 (Marinier, [0125]-[0135]; the receive beam is selected from each beam process based on the MPR and the MPR may be different between beam processes.  Aditionally, the UE may operate to limit the gain of a beam where the difference between the actual beamforming gain and the configured maximum gain may be caused by MPR), Marinier does not expressly teach using P1 and P2, generating a receive (Rx) beam having a first gain in the first direction and having a second gain in the second direction.
However, Raleigh teaches using P1 and P2, generating a beam having a first gain in the first direction and having a second gain in the second direction (Raleigh, Fig. 2, Column 11, lines 7-65; Rx beamformers 90 can be designed to weight and combine data streams from more than one reverse-link data stream as adaptive receive antenna beamforming).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Raleigh in order to enhance signal reception in a multipath signal environment (Raleigh, Column 11, lines 49-65).
Marinier in view of Raleigh does not expressly teach receiving, using the generated beam, downlink reference signals transmitted by a network node.
However, Sadiq teaches receiving, using the generated Rx beam, downlink reference signals transmitted by a network node (Sadiq, Fig. 6, [0071]-[0074]; receiving, at the first node from a second node, using the generated receive beam, the reference RF signal transmitted on a wireless channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).

Regarding claim 10, Marinier in view of Raleigh further in view of Sadiq teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed by processing circuitry of a user equipment (Marinier, [0322]; the methods may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) causes the user equipment to perform the method of claim 1 (See claim 1 above).

Regarding claim 12, Marinier teaches a user equipment, the user equipment (UE) being adapted to:
determine a first power reduction value, P1, for a first directional beam pointing in a first direction (Marinier, Fig. 4, [0050]-[0056]; Fig. 4 illustrates 3 different beam processes each in a different direction (404, 406, and 408)), wherein P1 indicates a first amount of power reduction (Marinier, [0125]-[0130]; the receive beam may be signaled from system information where the UE may apply a configured maximum power for each beam process based on a maximum power reduction parameter (e.g. MPR, A-MPR, or P-MPR), where the maximum power reduction parameter may be different between beam processes);
determine a second power reduction value, P2, for a second directional beam pointing in a second direction (Marinier, Fig. 4, [0050]-[0056]; Fig. 4 illustrates 3 different beam processes each in a different direction (404, 406, and 408)), wherein P2 indicates a second amount of power reduction (Marinier, [0125]-[0130]; the receive beam may be signaled from system information where the UE may apply a configured maximum power for each beam process based on a maximum power reduction parameter (e.g. MPR, A-MPR, or P-MPR), where the maximum power reduction parameter may be different between beam processes).
While Marinier teaches use P1 or P2, to generate a receive (Rx) beam having a first gain in the first direction or having a second gain in the second direction, wherein the first gain is a function of at least P1 and the second gain is a function of at least P2 (Marinier, [0125]-[0135]; the receive beam is selected from each beam process based on the MPR and the MPR may be different between beam processes.  Additionally, the UE may operate to limit the gain of a beam where the difference between the actual beamforming gain and the configured maximum gain may be caused by MPR), Marinier does not expressly teach use P1 and P2, to generate a receive (Rx) beam having a first gain in the first direction and having a second gain in the second direction.
However, Raleigh teaches use P1 and P2, to generate a beam having a first gain in the first direction and having a second gain in the second direction (Raleigh, Fig. 2, Column 11, lines 7-65; Rx beamformers 90 can be designed to weight and combine data streams from more than one reverse-link data stream as adaptive receive antenna beamforming).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier to include the above recited limitations as taught by Raleigh in order to enhance signal reception in a multipath signal environment (Raleigh, Column 11, lines 49-65).
Marinier in view of Raleigh does not expressly teach use the generated beam to receive downlink reference signals transmitted by a network node.
However, Sadiq teaches use the generated beam to receive downlink reference signals transmitted by a network node (Sadiq, Fig. 6, [0071]-[0074]; receiving, at the first node from a second node, using the generated receive beam, the reference RF signal transmitted on a wireless channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).

Regarding claims 4 and 15, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 1 and the UE of claim 12 above.  Further, Marinier teaches wherein
the first and second directional beams are included in a set of N candidate beams, wherein N is greater than or equal to two (Marinier, Fig. 5, [0268]-[0270]; receive beamforming probe may include a complete receive beam sweeping, a pre-defined group of receive beams (e.g. adjacent receive beams +/- x degrees apart) and the set of candidate beams is represented by a corresponding set of receiver beam vectors {f1, f2, ... fN}, wherein f1 corresponds to the first directional beam and f2 corresponds to the second directional beam (Marinier, Fig. 5, different beams in the beam group corresponds to a different directional beam),
generating the beam comprises calculating W1 x f1 and calculating W2 x f2,
W1 is calculated using P1, and
W2 is calculated using P2 (Marinier, [0125]-[0135]; the receive beam is selected from each beam process based on the MPR and the MPR may be different between beam processes.  Additionally, the UE may operate to limit the gain of a beam where the difference between the actual beamforming gain and the configured maximum gain may be caused by MPR).

Regarding claims 8 and 19, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 1 and the UE of claim 12 above.  Marinier in view of Raleigh does not expressly teach wherein using the generated beam to receive the downlink reference signals transmitted by the network node comprises:
using the generated beam to receive a reference signal transmitted by the network node using a first candidate TX directional beam; and
using the generated beam to receive a reference signal transmitted by the network node using a second candidate TX directional beam.
However, Sadiq teaches wherein using the generated beam to receive the downlink reference signals transmitted by the network node comprises:
using the generated beam to receive a reference signal transmitted by the network node using a first candidate TX directional beam (Sadiq, Fig. 6, [0069] and [0071]-[0074]; the first node may have used a plurality of different candidate receive beams to receive the reference RF signal); and
using the generated beam to receive a reference signal transmitted by the network node using a second candidate TX directional beam (Sadiq, Fig. 6, [0069] and [0071]-[0074]; the first node may have used a plurality of different candidate receive beams to receive the reference RF signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Raleigh further in view of Sadiq as applied to claims 1 and 12 above, and further in view of Rappaport (US 2013/0328723 A1).

Regarding claims 2 and 13, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 1 and the UE of claim 12 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein
determining P1 comprises determining whether the first directional beam points in a direction of a person, and
determining P2 comprises determining whether the second directional beam points in a direction of a person.
However, Rappaport teaches wherein
determining P1 comprises determining whether the first directional beam points in a direction of a person (Rappaport, [0049]-[0052]; camera sensors, light detectors, or heat detectors may be used to determine the presence of a human body so that the beamforming or beamsteering algorithms may radiate energy away from a human user), and
determining P2 comprises determining whether the second directional beam points in a direction of a person (Rappaport, [0049]-[0052]; camera sensors, light detectors, or heat detectors may be used to determine the presence of a human body so that the beamforming or beamsteering algorithms may radiate energy away from a human user).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Rappaport in order to ensure safety and health considerations of the person (Rappaport, [0044]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Raleigh in view of Sadiq further in view of Rappaport as applied to claims 2 and 13 above, and further in view of Enescu et al. (US 2021/0119688 A1), hereafter referred Enescu.

Regarding claims 3 and 14, Marinier in view of Raleigh in view of Sadiq further in view of Rappaport teaches the method of claim 2 and the UE of claim 13 above.  Marinier in view of Raleigh in view of Sadiq further in view of Rappaport does not expressly teach wherein the first gain is higher than the second gain if it is determined that a) the first directional beam does not point in the direction of a person and b) the second directional beam points in the direction of a person.
However, Enescu teaches wherein the first gain is higher than the second gain if it is determined that a) the first directional beam does not point in the direction of a person and b) the second directional beam points in the direction of a person (Enescu, [0139]; when accounting for human body loss (for example 3 to 5 dB), the RSRP obtained would be lower).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh in view of Sadiq further in view of Rappaport to include the above recited limitations as taught by Enescu in order to meet emission related requirements (Enescu, [0137]).

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Raleigh further in view of Sadiq as applied to claims 4 and 15 above, and further in view of Oura et al. (US 2006/0013290 A1), hereafter referred Oura.

Regarding claims 5 and 16, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 4 and the UE of claim 15 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein generating the beam comprises calculating:
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , wherein, for i=1 to N, Wi is a function of Pi and Pi is a determined power reduction value for the i-th beam in the set of N candidate beams.
However, Oura teaches wherein generating the beam comprises calculating:
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , wherein, for i=1 to N, Wi is a function of Pi and Pi is a determined power reduction value for the i-th beam in the set of N candidate beams (Oura, [0022]; beam former unit calculates a sum of the products over antennas).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Oura in order to calculate the angle spread of the spatial dispersion of paths (Oura, [0105]).

Regarding claims 6 and 17, Marinier in view of Raleigh in view of Sadiq further in view of Oura teaches the method of claim 5 and the UE of claim 16 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein, for i=1 to N, Wi = 1/Pi.
However, Oura teaches wherein, for i=1 to N, Wi = 1/Pi (Oura, [0105]; Equation 3 depicts the 1/Pi factor in the multiplication).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Oura in order to calculate the angle spread of the spatial dispersion of paths (Oura, [0105]).

Regarding claims 7 and 18, Marinier in view of Raleigh in view of Sadiq further in view of Oura teaches the method of claim 5 and the UE of claim 16 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein, for i=1 to N, Wi = 1 if Pi is less than a threshold and Wi = 0 if Pi is greater than the threshold.
However, Oura teaches wherein, for i=1 to N, Wi = 1 if Pi is less than a threshold and Wi = 0 if Pi is greater than the threshold (Oura, [0111]-[0113]; Oura considers the path levels being greater or less than the threshold.  While Oura does not explicitly set a numeric value in response to the threshold condition, Oura describes completely disregarding paths whose paths are outside the threshold range, which mathematically would result in the Wi being 0 in the summation of product as anything multiplied by 0 thus rendering that term insignificant or disregarded).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Oura in order to calculate the angle spread of the spatial dispersion of paths (Oura, [0105]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Raleigh further in view of Sadiq as applied to claims 8 and 19 above, and further in view of Ahn et al. (US 2020/0196161 A1), hereafter referred Ahn.

Regarding claims 9 and 20, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 8 and the UE of claim 19 above.  Marinier in view of Raleigh does not expressly teach further comprising:
obtaining, based on the reference signal transmitted by the network node using the first candidate TX directional beam, a first received reference signal power value, PV1;
using PV1 to assign a rank to the first candidate TX directional beam;
determining, based on the rank assigned to the first candidate TX directional beam, whether or not to include in a beam report a beam indicator (e.g., a CRI) indicating the first candidate TX directional beam; and
transmitting the beam report to the network node.
However, Sadiq teaches further comprising:
obtaining, based on the reference signal transmitted by the network node using the first candidate TX directional beam, a first received reference signal power value, PV1; using PV1 to assign a rank to the first candidate TX directional beam (Sadiq, [0068]-[0069]; the first node determines which receive beam of the candidate receive beams provided the best result for a given type of measurement to be performed, where the measurement can be RSRP).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).
Marinier in view of Raleigh further in view of Sadiq does not expressly teach determining, based on the rank assigned to the first candidate TX directional beam, whether or not to include in a beam report a beam indicator (e.g., a CRI) indicating the first candidate TX directional beam; and
transmitting the beam report to the network node.
However, Ahn teaches determining, based on the rank assigned to the first candidate TX directional beam, whether or not to include in a beam report a beam indicator (e.g., a CRI) indicating the first candidate TX directional beam; and transmitting the beam report to the network node (Ahn, [0356]-[0358]; a UE may determine whether to report RSRP for the corresponding beam index to reporting information and transmitting the reported information to a BS).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Ahn in order to reduce the measurement complexity that the UE performs (Ahn, [0025]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Raleigh further in view of Sadiq as applied to claim 4 above, and further in view of Andrews et al. (US 2010/0124930 A1) hereafter referred Andrews.

Regarding claim 21, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 4 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein generating the beam comprises calculating:
(W1xf1) + (W2xf2).
However, Andrews teaches wherein generating the beam comprises calculating:
(W1xf1) + (W2xf2) (Andrews, [0192] and equation 55; the received signal model can be represented as the sum of the unit norm beamforming vectors which represent direction multiplied by the power).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Andrews in order to maximize spatial reuse (Andrews, [0176]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Raleigh further in view of Sadiq as applied to claim 1 above, and further in view of Shimura (US 2019/0319663 A1).

Regarding claim 22, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 1 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein the generated beam is a non-directional beam.
However, Shimura teaches wherein the generated beam is a non-directional beam (Shimura, Fig. 6, [0087]; non-directional beam being directed in all directions on the horizontal plane by using all of the plurality of antenna elements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Shimura in order to achieve high-speed mobile communicaitons (Shimura, [0018]).

Regarding claim 23, Marinier in view of Raleigh further in view of Sadiq teaches the method of claim 1 above.  Marinier in view of Raleigh further in view of Sadiq does not expressly teach wherein the width of the generated beam is greater than the width of the first directional beam, and the width of the generated beam is greater than the width of the second directional beam.
However, Shimura teaches wherein the width of the generated beam is greater than the width of the first directional beam, and the width of the generated beam is greater than the width of the second directional beam (Shimura, Fig. 6, [0087]; a non-directional beam is included that is directed in all directions on the horizontal plane and results in a wider beam than any of the first or second directional beams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Marinier in view of Raleigh further in view of Sadiq to include the above recited limitations as taught by Shimura in order to achieve high-speed mobile communications (Shimura, [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416